United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3760
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Cheryl Moten,                            *
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: June 10, 2008
                                  Filed: December 24, 2008
                                   ___________

Before LOKEN, Chief Judge, EBEL* and COLLOTON, Circuit Judges.
                              ___________

LOKEN, Chief Judge.

      Cheryl Moten appeals her conviction and twenty-seven month sentence for
aiding and abetting the theft of public funds in violation of 18 U.S.C. §§ 2 and 641.
Moten argues: (1) the conviction violated her Fifth Amendment privilege against self
incrimination because the government failed to prove that it did not use statements she
was compelled to give during an internal investigation by her employer, the State of
Arkansas; (2) her advisory guidelines sentencing range should not be enhanced for
abuse of a position of public or private trust; and (3) she should not be jointly and

      *
      The HONORABLE DAVID M. EBEL, United States Circuit Judge for the
Tenth Circuit, sitting by designation.
severally liable with two co-defendants for restitution of the money she helped them
steal. We affirm.

                                         I.

      At the time in question, Moten served as manager of the Juvenile Justice and
Delinquency Prevention division of the Arkansas Department of Human Services,
Division of Youth Services (DYS), which administered grant programs funded by the
United States Department of Justice. Her responsibilities included serving as liaison
between DYS and the Arkansas Coalition for Juvenile Justice, an advisory board;
processing grant paperwork; and managing federal funds awarded to the State. She
was not authorized to approve grants or to increase grant amounts.

       In September 2002, at Moten’s request, the Coalition approved a one-time
payment of $5460 for a youth football program known as Little Angels. The
program’s founder, Theo Dickerson, used the DYS funds to purchase football and
cheerleading equipment. Over the next several months, Moten caused DYS to pay
Little Angels an additional $120,000 that was neither approved by the Coalition nor
supported by a valid grant award. Dickerson applied a portion of these funds to his
personal expenses and gave $21,500 to Larry Williams, an assistant coach and friend
of Moten. Like Dickerson, Williams spent grant money on personal expenses.

      The unauthorized payments were eventually investigated by Gary Staggs of the
DYS Internal Affairs department. Following Staggs’s investigation, DYS conducted
a two-day disciplinary hearing at which Moten was questioned about her role in
obtaining the Little Angels payments. She denied wrongdoing, insisting that her
superior, Barbara Marsac, had instructed Moten to increase the amounts granted to the
football program, a claim Marsac denied. At the end of the hearing, DYS terminated
Moten. Marsac was subsequently forced to retire. DYS then referred the matter to
the Arkansas State Police, who in turn referred it to the FBI. During the FBI

                                         -2-
investigation, Dickerson and Williams submitted false receipts to cover up their
personal use of the government funds. They were indicted along with Moten, pleaded
guilty, and testified for the prosecution at Moten’s trial.

                                         II.

       The Fifth Amendment privilege against self-incrimination extends to statements
a government employee is compelled to make under the threat of removal from public
office. See Garrity v. New Jersey, 385 U.S. 493, 500 (1967). The privilege does not
bar the government from compelling a public official to answer. “Rather, the
Constitution is violated only when the compelled statement, or the fruit of that
statement, is used against the officer in a subsequent criminal proceeding.” In re
Grand Jury Subpoenas Dated Dec. 7 & 8, 40 F.3d 1096, 1102 (10th Cir. 1994), cert.
denied, 514 U.S. 1107 (1995). Therefore, if a criminal defendant such as Moten
demonstrates that she was compelled to testify by her government employer, “the
government must show that any evidence used or derived has a ‘legitimate source
wholly independent of the compelled testimony.’” United States v. McGuire, 45 F.3d
1177, 1182 (8th Cir.), cert. denied, 515 U.S. 1132 (1995), quoting Kastigar v. United
States, 406 U.S. 441, 460 (1972).

       In the district court, Moten moved to dismiss the indictment or to suppress any
evidence obtained by reason of her statements at the DYS disciplinary hearing. The
district court1 held a “Kastigar hearing” to determine whether the statements were
compelled and, if so, whether the government’s evidence was derived from sources
independent of those statements. The court found that the statements were compelled,
but also found that the government established by a preponderance of the evidence (i)
that the information obtained during the FBI investigation was derived from


      1
       The HONORABLE JAMES M. MOODY, United States District Judge for the
Eastern District of Arkansas.

                                         -3-
independent sources, and (ii) that no testimony by the government’s witnesses was
tainted by use of Moten’s compelled statements. On appeal, Moten argues that the
government failed to carry its burden of proving that its evidence was not derived
from use of her compelled statements. We review the district court’s contrary
findings for clear error. McGuire, 45 F.3d at 1183.

       Investigator Staggs, who attended the disciplinary hearing, testified that he
completed his investigation before hearing Moten’s statements and did not investigate
further after the disciplinary hearing. His trial testimony was limited to the pre-
hearing investigation. Moten’s supervisor, Elbert Grimes, also attended the
disciplinary hearing. His trial testimony was limited to first-hand knowledge of the
internal structure of DYS, the grant process, and Moten’s role as unit manager in
preparing documents authorizing payments to Little Angels that Grimes and his
superior, Marsac, then approved. Marsac, who did not attend the disciplinary hearing,
also testified that Moten prepared documents authorizing the improper payments; she
denied instructing Moten to do so. In addition to this testimony by present and former
DYS employees, two FBI agents testified that their investigation was conducted
without use of Moten’s statements from the disciplinary hearing, and the Assistant
United States Attorney represented that she did not read Moten’s statements in
presenting the case to the grand jury and in preparing for trial. Based on our careful
review of the testimony at the Kastigar hearing and the evidence presented at trial, we
conclude the district court did not clearly err in finding that the government’s
evidence was derived from legitimate sources wholly independent of the largely
exculpatory statements made by Moten at the disciplinary hearing. See United States
v. Garrett, 849 F.2d 1141, 1142 (8th Cir. 1988).

                                         III.

     Moten next argues that the district court clearly erred in applying a two-level
enhancement because she “abused a position of public or private trust . . . in a manner

                                         -4-
that significantly facilitated the commission or concealment of the offense.” U.S.S.G.
§ 3B1.3. The term “public or private trust” refers to “a position characterized by
professional or managerial discretion, whereby the offender is subject to significantly
less supervision than employees whose responsibilities are primarily non-discretionary
in nature.” United States v. Erhart, 415 F.3d 965, 972 (8th Cir. 2005), cert. denied,
546 U.S. 1156 (2006); see U.S.S.G. § 3B1.3 cmt. n.1. Moten argues that her position
was not one of public trust because she had no authority to award or to increase DYS
grants. However, numerous DYS employees, including Moten’s supervisors, testified
that she was a long-time, trusted employee who was responsible -- with little if any
supervision -- for reviewing invoices from grantees and creating purchase orders
authorizing the payment of DYS funds. Her abuse of that position of trust made
possible an offense that was repeatedly committed over a significant period of time.
There was no clear error in imposing the § 3B1.3 enhancement. See United States v.
Fazio, 487 F.3d 646, 659 (8th Cir.), cert. denied, 128 S. Ct. 523 (2007); United States
v. Barrett, 178 F.3d 643, 646-47 (2d Cir. 1999).

                                           IV.

        Finally, Moten argues that the district court abused its discretion by making her
jointly and severally liable with co-defendants Dickerson and Williams to pay
restitution to the victim of their theft of public funds. The Mandatory Victims
Restitution Act of 1996 applied to this offense, see 18 U.S.C. § 3663A(c)(1), and
required that “the court shall order restitution to each victim in the full amount of each
victim’s losses as determined by the court.” § 3664(f)(1)(A). It is undisputed that the
victim was the Arkansas Department of Human Services and that the full amount of
its loss was $120,000.00. The statute further provides that, if the court finds more
than one defendant responsible for a victim’s loss, “the court may make each
defendant liable for payment of the full amount of restitution or may apportion
liability among the defendants to reflect the level of contribution to the victim’s loss
and economic circumstances of each defendant.” § 3664(h).

                                           -5-
       At sentencing, Moten’s counsel conceded that she was responsible as an aider
and abettor for the victim’s loss but urged that she be made a restitution “guarantor”
because Dickerson and Williams were the only ones to benefit from the stolen grant
monies. The government urged that Moten be jointly and severally liable for the full
amount of the victim’s loss. The district court entered judgment making Moten jointly
and severally liable for Dickerson’s restitution obligation of $98,500 and for
Williams’s restitution obligation of $21,500, and establishing a payment schedule
tailored to her likely ability to pay. See 18 U.S.C. § 3664(f)(2).

        On appeal, Moten argues she should only be a guarantor of her co-defendants’
restitution liabilities because she received no personal benefit from the stolen funds.
We disagree. Under § 3664(h), “co-defendants may be proportionally or jointly and
severally liable for restitution when they are all culpable.” United States v. Klein, 476
F.3d 111, 114 (2d Cir. 2007). The statute authorizes restitution “for all of the losses
that [Moten] caused, not simply the losses that wound up in [her] own pocket.”
United States v. Hunt, 521 F.3d 636, 648 (6th Cir. 2008). Moten was personally
responsible for causing the victim’s entire loss, whether or not she received the benefit
of the stolen funds. In the district court, she cited no authority for limiting restitution
liability to that of a guarantor, nor did she explain how guarantor liability could be
enforced in a non-burdensome manner that adequately protected the victim’s right to
full restitution. In these circumstances, there was no abuse of the district court’s
substantial discretion to fashion an appropriate restitution remedy. United States v.
McGlothlin, 249 F.3d 783, 784 (8th Cir. 2001).

      The judgment of the district court is affirmed.
                     ______________________________




                                           -6-